ITEMID: 001-77074
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: SIROTIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Nikolay Ivanovich Sirotin, is a Russian national, who was born in 1951 and lives in the village of Donskoy of the Zernogradskiy District of the Rostov-on-Don Region. The respondent Government are represented by Mr P. Laptev, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 2003 the applicant lodged a civil action against the Zernogradskiy District Social Security Service (hereafter – the Service), seeking payment of pension arrears and increase of his monthly pension.
On 2 June 2003 the Zernogradskiy District Court of the Rostov Region awarded the applicant 14,687.50 Russian roubles (RUR, approximately 409 euros) in pension arrears, and monthly payments of 3,937.50 RUR (approximately 110 euros). The court also held that the applicant’s monthly pension was to be adjusted in line with the minimum monthly wage.
On 16 July 2003 the Rostov-on-Don Regional Court upheld the judgment.
Enforcement proceedings were instituted on 4 August 2003. However, the Service continued to underpay the applicant monthly pension.
At the time the application was communicated, the applicant claimed that the judgment of 2 June 2003 remained unenforced.
According to the Government, on 11 December 2003 the Zernogradskiy District Social Security Service credited RUR 24,750 to the applicant’s account. Since January 2004 the applicant has received monthly pension of RUR 3,937.50.
